19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 1 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 2 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 3 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 4 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 5 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 6 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 7 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 8 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 9 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 10 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 11 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 12 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 13 of 14
19-43565-mlo   Doc 15   Filed 03/19/19   Entered 03/19/19 16:39:06   Page 14 of 14
